Reese, O. J.
The petition in this case is in all respects similar to the petition in Cornell v. Maverick Loan A Trust Co., ante, p. 9, except that there is a different plaintiff, and the land sought to be redeemed is the southwest quarter of section 38, township 27, range 49. In all other respects the issues and evidence are the same. The cases are submitted on the same bill of exceptions and briefs. As the decision will have to be the same as in that case, it is not deemed necessary to formulate a separate opinion, nor to prepare another syllabus.
The decision of the district court is reversed, the cause remanded, and plaintiff allowed to redeem the land upon the same terms and conditions as in No. 17,480 (Cornell v. Maverick Loan & Trust Co., ante, p. 9).
Reversed.
Rose, Fawcett and Sedgwick, JJ., not sitting.